                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-314-MOC
                                (3:95-cr-1-5-MOC-1)

RYAN ONEIL LITTLE,                  )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on the Government’s Motion to Place Motion Under

28 U.S.C. § 2255 in Abeyance, (Doc. No. 17).

       Petitioner was convicted in the underlying criminal case of offenses including possession

of a firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c) based on the

offense of murder in aid of racketeering. He filed his pro se § 2255 Motion to Vacate in June 2016,

arguing that Johnson v. United States, 135 S.Ct. 2551 (2015), applies to 18 U.S.C. § 924(c).

Petitioner was subsequently appointed counsel. (Doc. No. 4). This matter was stayed for several

years pending consideration of Beckles v. United States, No. 15-8544, (Doc. No. 8), then United

States v. Ali, No. 15-4433 and United States v. Simms, No. 15-4640, (Doc. No. 10), and finally

United States v. Davis, 18-431, (Doc. No. 12).

        The Government now asks the Court to again hold the action in abeyance until the United

States Supreme Court decides Walker v. United States, 19-373, which will examine whether an

offense that can be committed with mens rea of recklessness can qualify as a “violent felony”

under the Armed Career Criminal Act. (Doc. No. 17). The Government asserts that the question


                                                 1
presented in Walker is likely to bear on, or dispose of, the issue raised in Petitioner’s § 2255 Motion

to Vacate. Petitioner’ seeks 45 days after the Court issues its decision in Walker within which to

file its response. The Government notes that Petitioner is currently serving life sentences on two

counts that he does not challenge. Counsel for Petitioner do not object to this Motion. (Doc. No.

17 at 2).

        The Government’s Motion to Hold Case in Abeyance is GRANTED. The Government

shall have 45 days after the United States Supreme Court issues its decision in Walker within

which to file its response.

        IT IS SO ORDERED.



                                           Signed: December 3, 2019




                                                  2
